        Case 1:20-cv-00751-DAD-SAB Document 28 Filed 02/17/21 Page 1 of 1



1
2
3                                    UNITED STATES DISTRICT COURT

4                                   EASTERN DISTRICT OF CALIFORNIA

5
6
     BRYAN D. PATTERSON,                              )   Case No.: 1:20-cv-00751-DAD-SAB (PC)
7                                                     )
                      Plaintiff,                      )
8                                                     )   ORDER STRIKING PLAINTIFF’S REPLY
              v.                                          TO DEFENDANT’S ANSWER
                                                      )
9                                                     )
     MAURICE HOWARD, et al.,                              (ECF No. 27)
                                                      )
10                                                    )
                      Defendants.                     )
11
                                                      )
12
13            Plaintiff Bryan D. Patterson is proceeding pro se and in forma pauperis in this civil rights
14   action pursuant to 42 U.S.C. § 1983.
15            On January 8, 2021, Defendant Maurice Howard filed an answer to the complaint. (ECF No.
16   22.) Pursuant to Rule 7(a), of the Federal Rules of Civil Procedure, a reply may be filed to answer, if
17   so ordered to by the court. Fed. R. Civ. P. 7(a)(7). If an unauthorized reply is filed, it should be
18   stricken and deemed a nullity. Here, the Court did not order that a reply to Defendant’s answer be
19   filed. Thus, the unauthorized reply shall be stricken as a nullity. In addition, although Defendant
20   Howard initially failed to file a timely responsive pleadings, the Court found good cause to extend the
21   time to do so nunc pro tunc, and entry of default is not warranted. (ECF No. 22.) Accordingly, it is
22   HEREBY ORDERED that Plaintiff’s reply to Defendant’s answer is stricken from the record.
23
24   IT IS SO ORDERED.
25   Dated:        February 16, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
